Title: Joseph Breintnall to Directors of Library Company, 8 November 1731
From: Breintnall, Joseph
To: Directors of Library Company


The Library Company of Philadelphia was Franklin’s “first Project of a public Nature.” He drafted its plan, rules, and articles of agreement; the latter were signed July 1, 1731, naming ten directors, a secretary, and a treasurer, and announcing that the Company would be organized when fifty subscriptions were obtained. With the help of the Junto, this took about four months. The secretary then prepared this call to meeting, and Franklin had copies delivered to all concerned.
 
[November 8, 1731]
The Minutes of me Joseph Breintnall Secretary to the Directors of the Library Company of Philadelphia, with such of the Minutes of the same Directors as they order me to make. Begun the 8th Day of November 1731. By Virtue of the Deed or Instrument of the said Company dated the first Day of July last.
The said Instrument being compleated by fifty Subscriptions I subscribed my Name to the following Summons or Notice, which Benjamin Franklin sent by a Messenger. Vizt.


To


Benjamin Franklin,
Thomas Hopkinson


William Parsons,
Philip Syng Junr.


Thomas Godfrey,
Anthony Nicholas


Thomas Cadwalader,
John Jones Junr.


Robert Grace and
Isaac Penington



“Gentlemen,
“The Subscription to the Library being compleated You the Directors appointed in the Instrument are desired to meet this Evening at 5 o’Clock, at the House of Nicholas Scull to take Bond of the Treasurer for the faithfull Performance of his Trust, and to consider of, and appoint a proper Time for the Payment of the Money subscribed, and other Matters relating to the said Library.
Joseph Breintnall, Secy.”
Philada. 8 Novr. 1731


